DETAILED ACTION 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 18-20 are rejected under 35 USC 101 as being drawn to non- statutory subject matter.
	The independent claims are rejected under 35 U.S.C. 101 because the claimed invention is drawn to an abstract idea without significantly more. Independent claims 1 and 18 are drawn to marking a request, emulating functionality of a production environment and performance of the action being sent.

	The claims fall within the “Mental Processes” grouping of abstract ideas. Specifically, the limitations as discussed above, as claimed, is a process that covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components (e.g., computer, storage device) because a user can mentally, or with pen and paper, observe, evaluate and make judgements to perform the claimed limitations. For example, a person can read documents and make judgements to find sections of documents that contain a problem, and provide a report with any findings. A person can further link substantially identical concepts mentally or via taking notes on paper.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements (e.g., computer, storage device) that are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d)(Il). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component is not significantly more than the judicial exception.
	The dependent claims depend on a rejected parent claim and do not cure its deficiencies. Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” groupings of abstract ideas. The claims are drawn to subject matter that covers performance of the claimed limitations in the mind, or with pen and paper, but for the recitation of generic computer components as discussed above. The claims are not integrated into a practical application. The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. For example, claims 2 and 19 are drawn to live production request. Claims 3 and 20 are drawn to synthetic request. Claim 4 is drawn to live production request from production environment.  Claim 5 is drawn to synthetic request from production environment.  Claim 6 is drawn to marking of second metadata.  Claim 7 is drawn to second metadata being a synthetic request.  Claim 8 is drawn to emulating functionality in live production.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Raney et al. (US 2013/0346987 A1). 
For claim 1, Raney et al. teaches:
	A method comprising: marking of a request to define a marked request that includes metadata, wherein the metadata specifies action for performing by a resource interface associated to a production environment resource of a production environment [task configuration received from user used as testing of capacity to perform the task by resource, 0006-0007: Raney], wherein the resource interface is configured for emulating functionality of the production environment resource [testing based on realistic conditions on system, 0084: Raney]; and sending the marked request to the resource interface for performance of the action specified by the metadata [requested task of performance parameters determined, 0006: Raney].
For claim 2, Raney et al. teaches:
	The method of claim 1, wherein the request is a live production request from a requesting client computer, and wherein the method includes receiving request response data associated to the request, the request response data being generated by the resource interface [test of resiliency based on resource interface performance data, 0089: Raney].
For claim 3, Raney et al. teaches:
	The method of claim 1, wherein the request is a synthetic request initiated based on administrator user defined configuration data, and wherein the method includes receiving request response data associated to the request, the request response data being generated by the resource interface [synthetic data flows based on request by user, 0298: Raney].
For claim 4, Raney et al. teaches:
	The method of claim 1, wherein the request is a live production request from a requesting client computer, and wherein the method includes receiving request response data associated to the request, the request response data being generated by the production environment resource [real-world application testing with data from environment, 0275-0276: Raney].
For claim 5, Raney et al. teaches:
	The method of claim 1, wherein the request is a synthetic request initiated based on administrator user defined configuration data, and wherein the method includes receiving request response data associated to the request, the request response data being generated by the production environment resource [environment driving operation of testing simulation, 0084: Raney].
For claim 6, Raney et al. teaches:
	The method of claim 1, wherein the method includes marking of a second request to define a second marked request that includes associated second metadata, wherein the second metadata specifies second action for performing by the resource interface associated to the production, and sending the second marked request to the resource interface for performance of the action specified by the metadata, wherein the second action is different from the action [secondary test task on the system requested, 0547: Raney].
For claim 7, Raney et al. teaches:
	The method of claim 1, wherein the method includes marking of a second request to define a second marked request that includes associated second metadata, wherein the second metadata specifies that the second request is a synthetic request and wherein the metadata specifies that the request is a live production request [tests and tasks distributed and running based on requests, 0546-0547: Raney].
For claim 8, Raney et al. teaches:
	The method of claim 1, wherein the action specified by the metadata includes action for causing the resource interface to store live production response data generated by the production environment into a data store associated to the resource interface, the live production response data being generated in response to the request, wherein the live production response data stored in the data store configures the resource interface to provide the emulating functionality [collection of real-time data for emulation environment, 0267-0278: Raney].
Claim 18 is a computer program product of the method taught by claim 1.  Raney et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 19 is a computer program product of the method taught by claim 2.  Raney et al. teaches the limitations of claim 2 for the reasons stated above.
Claim 20 is a computer program product of the method taught by claim 3.  Raney et al. teaches the limitations of claim 3 for the reasons stated above.
Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive.  The examiner respectfully traverses applicant’s argument.
The 35 U.S.C. 101 rejection is maintained since, as stated in the rejection above, Claims 1-8 and 18-20 recite mere abstract ideas of human interaction of a requested being marked and sent, with the abstract idea on a generic computer.  The dependent claims only state receiving a request with metadata of different types and sending it for processing, but does not describe any additional steps for a practical application.  Nothing in the claims add significantly more to the abstract idea, thus not being integrated into a practical application while also failing to provide inventive concept.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	Applicant argues broadly that Raney et al. (US 2013/0346987 A1) does not teach the elements in claim 1-8 and 18-20.  Raney et al. teaches having a testing environment [0084], where a user task can be received by the resource with purposes of performing the task [0006-0007].  Raney et al. also teaches actions when there is a request for implementation live to the system [0086, 0275-0276], and synthetic data flow [0298 and 0084].  Secondary or multiple requests being initiated [0547] is also covered by Raney et al.  Thus Rainey et al. teaches the elements claimed in the instant application is discussed in detail above in the 35 U.S.C. 102 rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9/10/2022 	

/AJITH JACOB/Primary Examiner, Art Unit 2161